DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 8/11/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsova et al. (US 20080145844).
Regarding claim 1, Barsova discloses a method (an alternative method for cDNA preparation, Para. [0013]) comprising: elongating a de-activatable oligonucleotide via a template nucleic acid-mediated primer extension reaction to produce an extended nucleic acid (where first-strand cDNA synthesis is carried out by reverse transcriptase, or by a DNA polymerase possessing reverse transcriptase activity under suitable conditions, Para. [0044]; where an oligonucleotide adapter that does not include ribonucleotide residues at its 3' -end can be used as an effective template for a template switching reaction when the template switching reaction is performed in the presence 

Regarding claim 2, Barsova discloses the method according to claim 1, and further discloses wherein deactivating the de-activatable oligonucleotide comprises applying a deactivating stimulus selected from the group consisting of: a chemical agent (where an oligonucleotide adapter that does not include ribonucleotide residues at its 3' -end can be used as an effective template for a template switching reaction when the template switching reaction is performed in the presence of Mn2+-ions, Para. [0028]; where a deoxyribonucleotide adapter with a modified 3' -end can be utilized by reverse transcriptase as a second template in a template switching reaction only in the presence of Mn2+-ions, Para. [0073]; where Mn2+-ions essentially increase cDNA yield in the case of Ad1P adapter, denoting that this adapter becomes effective for template switching reaction in the presence of Mn2+-ions, and where no substantial effects on the cDNA synthesis were observed in the cases of Ca2+ and Co2+-ions; Para. [0070]; as shown in Fig. 3).


Regarding claim 5, Barsova discloses the method of claim 4, and further discloses wherein the TSO is de-activatable (where Mn2+-ions essentially increase cDNA yield in the case of Ad1P adapter, denoting that this adapter becomes effective for template switching reaction in the presence of Mn2+-ions, and where no substantial effects on the cDNA synthesis were observed in the cases of Ca2+ and Co2 +-ions; Para. [0070]; as shown in Fig. 3).



Regarding claim 7, Barsova discloses the method of claim 1, and further discloses wherein the de-activatable oligonucleotide, the TSO, or both comprise an adapter sequence, a barcode sequence, or a combination thereof (where an oligonucleotide adapter that does not include ribonucleotide residues at its 3' -end can be used as an effective template for a template switching reaction when the template switching reaction is performed in the presence of Mn2+-ions, Para. [0028]; where a deoxyribonucleotide adapter with a modified 3' -end can be utilized by reverse transcriptase as a second template in a template switching reaction only in the presence 

Regarding claim 8, Barsova discloses the method of claim 1, and further discloses wherein the method further comprises amplifying the extended nucleic acid. (para [0070]: In the second experiment, the influence of the divalent cations on the template switching reaction with Ad1P was tested. Just as in the first experiment, first-strand cDNA synthesis (step 1) and the template switching reaction (step 2) were performed at one time under conditions described above with the one exception: different concentrations of divalent cations (Ca.sup.2+; Mn.sup.2+; or Co.sup.2+) were added into the reaction mixtures. Products of the first strand cDNA synthesis reaction were used for PCR amplification as described above and revealed on an agarose gel (FIG. 3)); (para [0079]: After first strand cDNA synthesis and template switching reaction completion, cDNA was amplified as described in Example 2. 20 PCR cycles were performed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsova et al. (US 20080145844)) in view of Cheung et al. (US 20110294674).
Barsova et al. is discussed above.
Regarding claim 3, Barsova discloses the method according to claim 2, but fails to explicitly disclose wherein the deactivating stimulus is an enzyme and the enzyme is ribonuclease H (RNase H).
Cheung is in the field of using a modified RNAse H for improved real-time reverse transcriptase-PCR detection of RNA sequences (Para. [0002]) and teaches a deactivating stimulus is ribonuclease H (RNase H) (where an enzyme composition has the ability to regulate the catalytic activity of the RNAse H during the course of a reverse transcription-PCR cycle, wherein the RNAse H activity can be initially suppressed to minimize degradation of RNA:DNA primer heteroduplexes prior to reverse transcription and wherein, after cDNA synthesis is complete, RNAse H activity is induced to promote the cleavage and fluorescent detection of probes that anneal to target DNA sequences within the reverse transcriptase-PCR products, Para. [0004]; where the RNAse H activity can be induced by a) heating a solution containing the enzyme to a temperature of about 90° C or higher, or b) by lowering the pH of a solution containing the enzyme
to about 7.0 or lower, Para. [0013]; wherein an inducible RNAse H has an endonuclease catalytic activity that can be regulated by association with a ligand, such that under permissive conditions, the RNAse H endonuclease catalytic activity is 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Barsova to further comprise the RNAseH enzyme deactivating stimulus of Cheung. The motivation would have been to conduct said method so as to initially suppress RNAse H activity, thereby to minimize degradation of RNA:DNA primer heteroduplexes prior to reverse transcription, and then to induce RNAse H activity after cDNA synthesis is complete, as amenable to high-throughput applications requiring one-step reverse transcriptase PCR in a single reaction mix (Cheung, Para. [0004]). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsova et al. (US 20080145844) in further view of Belyaev et al. (US 20140093916).
Barsova et al. is discussed above. 
Regarding claim 9, Barsova discloses the method according to claim 1, but fails to explicitly disclose wherein the method further comprises a tagmentation reaction.
However, one of ordinary skill in the art would have been motivated to modify the primary reference in the manner of the claims to achieve the expected benefits, 
Additionally, the MPEP, at 2143.02, states that the prior art can be modified or combined to reject claims as obvious as long as there is a reasonable expectation of success.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        9 September 2021